Exhibit 10.5

PROLOGIS, INC.

2012 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

RESTRICTED STOCK UNIT NOTICE OF GRANT

CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANINGS
GIVEN TO THEM IN THE PLAN.

 

Participant Name:    %%FIRST_NAME%-% %%MIDDLE_NAME%-% %%LAST_NAME%-% Address:   
%%ADDRESS_LINE_1%-%    %%ADDRESS_LINE_2%-%    %%ADDRESS_LINE_3%-%    %%CITY%-%,
%%STATE%-% %%ZIPCODE%-%    %%COUNTRY%-%

You (“Participant”) have been granted a Full Value Award under the Plan in the
form of Restricted Stock Units, subject to the terms and conditions of the Plan
and this Award Agreement (as defined in the attached Restricted Stock Unit
Terms & Conditions), as follows:

 

  Grant Number   %%NUMBER%-%   Date of Grant   %%DATE%-%  
Vesting Commencement Date   %%VEST_BASE_DATE%-%  
Number of Restricted Stock Units   %%TOTAL_UNITS_GRANTED%-%

Subject to paragraph 3 of the attached Restricted Stock Unit Terms & Conditions
or the express terms of the Plan, the Restricted Stock Units will vest in
accordance with the following schedule:

%%SHARES_PERIOD1%-% %%VEST_DATE_PERIOD1%-%

%%SHARES_PERIOD2%-% %%VEST_DATE_PERIOD2%-%

%%SHARES_PERIOD3%-% %%VEST_DATE_PERIOD3%-%

%%SHARES_PERIOD4%-% %%VEST_DATE_PERIOD4%-%

By Participant’s acceptance of this Award, Participant agrees that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement, including any country-specific terms and
conditions applicable to Participant set forth in the Country Appendix.
Participant acknowledges and agrees that he or she has been provided access to
the Plan documents (including the Plan Prospectus) through the Prologis Intranet
(http://thehub/ltip/Pages/default.aspx). Participant further acknowledges and
agrees that he or she has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
acceptance and fully understands the Award Agreement and all provisions of the
Plan relating to the Award. Participant expressly warrants that he or she is not
accepting this Award Agreement in reliance on any promises, representations, or
inducements other than those contained in this Award Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions relating to the Plan and
this Award Agreement. Participant further agrees to notify Prologis, Inc., upon
any change in Participant’s residence address indicated above.

PROLOGIS, INC.

2012 LONG-TERM INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

RESTRICTED STOCK UNIT TERMS & CONDITIONS

Unless otherwise defined herein, the terms defined in the Prologis, Inc. 2012
Long-Term Incentive Plan (the “Plan”) will have the same defined meanings in
this Restricted Stock Unit Terms & Conditions (together with the Restricted
Stock Unit Notice of Grant and Country Appendix, which are incorporated herein,
the “Award Agreement”).

1. Grant. Prologis, Inc. (“Prologis”), hereby grants to Participant under the
Plan a Full Value Award in the form of Restricted Stock Units (the “Restricted
Stock Units”), subject to all of the terms and conditions in this Award
Agreement (including, without limitation, paragraph 23(a) concerning specific
provisions relating to employment agreements of Participants and any specific
terms and conditions for Participant’s Country set forth in the Country
Appendix) and the Plan, which is incorporated herein by reference. Subject to
the terms and conditions of the Plan, in the event of a conflict between the
terms and conditions of the Plan and the terms and conditions of this Award
Agreement, the terms and conditions of the Plan will prevail.



--------------------------------------------------------------------------------

2. Prologis’ Obligation to Pay. Unless and until the Restricted Stock Units will
have vested in the manner set forth in the related Restricted Stock Unit Notice
of Grant, paragraph 3 below or the express terms of the Plan, Participant will
have no right to payment with respect to any such Restricted Stock Units. Prior
to actual payment with respect to any Restricted Stock Units, such Restricted
Stock Units will represent an unsecured obligation of Prologis, payable (if at
all) only from the general assets of Prologis.

3. Vesting Schedule and Issuance of Stock.

(a) Subject to paragraph 11 hereof, and subsection 4.3 of the Plan, the
Restricted Stock Units awarded by this Award Agreement will vest as to the
number of Restricted Stock Units, and on the dates shown, as set forth in the
related Restricted Stock Unit Notice of Grant (each a “Vesting Date”); provided,
however, that (i) if Participant’s Termination Date occurs by reason of death,
Disability or Retirement, any unvested Restricted Stock Units subject to the
Award shall vest immediately on the Termination Date and the Termination Date
shall be deemed the “Vesting Date” for purposes of this Award Agreement, and
(ii) all Restricted Stock Units subject to the Award that are not vested on or
before Participant’s Termination Date shall immediately expire and be forfeited,
and Participant shall have no further right with respect to such Restricted
Stock Units.

(b) As soon as practicable upon or following each Vesting Date but, except as
provided in this Award Agreement, in no event later than March 15 of the year
following the year that includes the applicable Vesting Date, one share of Stock
shall be issued for each Restricted Stock Unit that vests on such Vesting Date,
subject to the terms and provisions of the Plan and this Award Agreement.
Notwithstanding the foregoing, if Participant’s Termination Date occurs by
reason of Retirement, payment shall be made on or within sixty (60) days
following Participant’s Termination Date.

(c) If vesting of the Award is accelerated, the following shall apply:

(i) If the Committee, in its discretion, accelerates the vesting of the balance,
or some lesser portion of the balance, of the Award, the payment of such
accelerated portion of the Award shall be made as soon as practicable after the
new vesting date, but, except as provided in this Award Agreement, in no event
later than two and one-half (2 1⁄2) months following the end of Prologis’
taxable year in which the applicable Vesting Date occurs; provided, however, if
Participant is a U.S. taxpayer and the Award is “deferred compensation” within
the meaning of Section 409A of the Code (“Section 409A”), the payment of such
accelerated portion of the Award nevertheless shall be made at the same time or
times as if such Award had vested in accordance with the vesting schedule set
forth in paragraph 3(a) (whether or not Participant continues to provide
services to Prologis or a Related Company as of such date(s)), unless an earlier
payment date, in the judgment of the Committee, would not cause Participant to
incur an additional tax under Section 409A, in which case, payment of such
accelerated Award shall be made within two and one-half (2 1⁄2) months following
the earliest permissible payment date that would not cause Participant to incur
an additional tax under Section 409A. Notwithstanding the foregoing, any delay
in payment pursuant to this paragraph 3(c) will cease upon Participant’s death
and such payment will be made as soon as practicable after the date of
Participant’s death.

(ii) If the vesting of all or a portion of this Award accelerates pursuant to
(A) subsection 4.3 of the Plan in the event of a corporate transaction that is
not a “change in control” within the meaning of Section 409A, or (B) any other
plan or agreement that provides for acceleration in the event of a corporate
transaction that is not a “change in control” within the meaning of
Section 409A, then the payment of such accelerated portion of the Award
(including any new or additional Awards existing as a result of subsection 4.2
of the Plan) will be made in accordance with the timing of payment rules that
apply to discretionary accelerations under paragraph 3(c)(i). If the vesting of
all or a portion of this Award accelerates in the event of a corporate
transaction that is a “change in control” within the meaning of Section 409A,
then the payment of such accelerated portion of the Award (including any new or
additional Awards existing as a result of subsection 4.2 of the Plan) will be
made within two and one-half (2 1⁄2) months after the corporate transaction.

(d) No fractional shares of Stock shall be issued under this Award Agreement.

(e) Notwithstanding anything to the contrary set forth in this Award Agreement,
this Award is subject to the Recoupment Policy set forth in the Prologis
Governance Guidelines and any other clawback policies that are adopted by
Prologis.

(f) Except as provided in the foregoing provisions of this paragraph 3, upon
Participant’s Termination Date, the unvested Restricted Stock Units will
thereupon be forfeited at no cost to Prologis and Participant’s right to vest in
the Restricted Stock Units and acquire any shares of Stock hereunder with
respect to such Restricted Stock Units will immediately terminate. For purposes
of this Award, the Committee shall have the exclusive discretion to determine
Participant’s Termination Date.



4. Dividend Equivalent Payments.

(a) As of each dividend payment date with respect to Stock, Participant shall be
entitled to a Dividend Equivalent Payment (as defined below) in an amount equal
to (i) the dividend paid with respect to a share of Stock, multiplied by
(ii) the number of shares of Stock subject to the Award, if any, that are
outstanding on the applicable dividend record date with respect to such dividend
payment date. Unless otherwise set forth in the Country Appendix, Dividend
Equivalent Payments with respect to outstanding shares of Stock subject to the
Award generally shall be paid at the same time and in the same form that
dividends are paid on Stock; provided, however, that any Dividend Equivalent
Payment to which Participant is entitled for any calendar year shall be paid no
later than March 15 of the year following the year in which the corresponding
dividend record date on the Stock occurs. The Committee may prospectively change
the method of crediting dividend equivalents as it, in its sole discretion,
determines appropriate from time to time provided that such change does not have
a material adverse tax effect on Participant.



--------------------------------------------------------------------------------

(b) The right to Dividend Equivalent Payments under this Award Agreement does
not constitute an award of Stock, and nothing in this Award Agreement shall be
construed as giving Participant any rights as a shareholder of Prologis prior to
payment of the Stock subject to the Restricted Stock Units or Dividend
Equivalent Payments (if paid in Stock).

(c) For purposes of this Award Agreement, “Dividend Equivalent Payment” means,
for each share of Stock represented by an outstanding Restricted Stock Unit, a
payment in an amount equal to, and in the same form of payment as, the dividend
paid on one share of Stock, except as otherwise determined by the Committee or
set forth in the Country Appendix.

(d) As specified in the Country Appendix, Participants residing in countries
where Prologis has, in its sole discretion, determined that payment of Dividend
Equivalent Payments in cash is not advisable for legal, tax or administrative
reasons will earn a “Dividend Equivalent Unit” equal in value to a Dividend
Equivalent Payment for each share of Stock represented by an outstanding
Restricted Stock Unit. Dividend Equivalent Units will be subject to the same
vesting schedule as the underlying Restricted Stock Units and be settled in
shares of Stock at such time as the Restricted Stock Units are settled.

5. Payments after Death. Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s beneficiary designated by will or the laws of descent and
distribution. Any such beneficiary must furnish Prologis with (a) written notice
of his or her status as beneficiary, and (b) evidence satisfactory to Prologis
to establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.

6. Withholding of Taxes.

(a) Participant acknowledges that, regardless of any action taken by Prologis
or, if different, Participant’s employer (the “Employer”) the ultimate liability
for all income tax, social insurance, payroll tax, fringe benefits tax, payment
on account or other tax-related items related to Participant’s participation in
the Plan and legally applicable to Participant (“Tax-Related Items”), is and
remains Participant’s responsibility and may exceed the amount actually withheld
by Prologis or the Employer.

(b) Participant acknowledges and agrees that Prologis and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of this Award, including, but
not limited to, the grant, vesting or settlement of the Restricted Stock Units,
the subsequent sale of Stock acquired pursuant to such settlement, the accrual
or settlement of any Dividend Equivalent Payments and/or the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the Award or any aspect of the Restricted Stock Units or Dividend
Equivalent Payments to reduce or eliminate Participant’s liability for
Tax-Related Items or achieve any particular tax result. Further, if Participant
is subject to Tax-Related Items in more than one jurisdiction between the Date
of Grant and the date of any relevant taxable or tax withholding event, as
applicable, Participant acknowledges that Prologis and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.

(c) Prior to any relevant taxable or tax withholding event, as applicable,
Participant agrees to make adequate arrangements satisfactory to Prologis and/or
the Employer to satisfy all Tax-Related Items. If such arrangements are not made
by Participant by the date specified by Prologis and communicated to Participant
(and in no event less than 30 days prior to the Vesting Date), Participant
authorizes Prologis or its agent to satisfy the obligations with regard to all
Tax-Related Items by withholding in shares of Stock to be issued upon settlement
of the Restricted Stock Units and, if applicable, Dividend Equivalent Units. In
the event that such withholding in Stock is problematic under applicable tax or
securities law or has adverse accounting consequences, by Participant’s
acceptance of this Award, Participant authorizes and directs Prologis and any
brokerage firm determined acceptable to Prologis to sell, on Participant’s
behalf, a whole number of shares of Stock from those shares of Stock issued to
Participant upon settlement of the Restricted Stock Units and, if applicable,
Dividend Equivalent Unit as Prologis determines to be appropriate to generate
cash proceeds sufficient to satisfy the obligation for Tax-Related Items.

(d) Depending on the withholding method, Prologis may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates, in
which case Participant will receive a cash refund of any over-withheld amount
not remitted to tax authorities on Participant’s behalf and will have no
entitlement to the Stock equivalent. If the obligation for Tax-Related Items is
satisfied by withholding in shares of Stock, for tax purposes, Participant is
deemed to have been issued the full number of shares of Stock subject to the
vested Restricted Stock Units and, if applicable, Dividend Equivalent Units,
notwithstanding that a number of the shares of Stock are held back solely for
the purpose of paying the Tax-Related Items.



(e) Finally, Participant agrees to pay to Prologis or the Employer, including
through withholding from Participant’s wages or other cash compensation paid to
Participant by Prologis and/or the Employer, any amount of Tax-Related Items
that Prologis or the Employer may be required to withhold or account for as a
result of Participant’s participation in the Plan that cannot be satisfied by
the means previously described. Prologis may refuse to issue or deliver the
Stock issuable upon vesting of the Restricted Stock Units and, if applicable,
Dividend Equivalent Units, or the proceeds of the sale of such Stock, if
Participant fails to comply with Participant’s obligations in connection with
the Tax-Related Items.

7. Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of Prologis in respect of any Stock deliverable hereunder unless and until
certificates representing such Stock will have been issued, recorded on the
records of Prologis or its transfer agents or registrars, and delivered to
Participant. After such issuance, recordation and delivery, Participant will
have all the rights of a shareholder of Prologis including with respect to
voting such Stock and receipt of dividends and distributions on such Stock.



--------------------------------------------------------------------------------

8. Code Section 409A. Notwithstanding anything in the Plan or this Award
Agreement to the contrary, if any payment with respect to any Restricted Stock
Units (including any Dividend Equivalent Payments) is subject to Section 409A
and if such payment is to be paid or provided on account of Participant’s
Termination Date (or other separation from service or termination of employment,
other than death):

(a) and if Participant is a specified employee (within the meaning of
Section 409A) and if any such payment or benefit is required to be made or
provided prior to the date which is six months following Participant’s
Termination Date, such payment or benefit shall be delayed until the date which
is six months and one day following Participant’s Termination Date; provided,
however, that if Participant dies prior to this Termination Date, all remaining
payments shall be paid to his estate within ninety (90) days following his
death; and

(b) the determination as to whether Participant has had a Termination Date (or
other termination of employment or separation from service) shall be made in
accordance with the provisions of Section 409A and the guidance issued
thereunder without application of any alternative levels of reductions of bona
fide services permitted thereunder.

It is the intent of this Award Agreement to comply with the requirements of
Section 409A so that none of the Restricted Stock Units and Dividend Equivalent
Payments provided under this Award Agreement or Stock issuable thereunder will
be subject to the additional tax imposed under Section 409A, and any ambiguities
herein will be interpreted to so comply. Neither Prologis nor any Related
Company, however, makes any representation regarding the tax consequences of
this Award.

9. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS AND DIVIDEND EQUIVALENT UNITS PURSUANT
TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY REMAINING AN EMPLOYEE OF AND/OR
PROVIDING MATERIAL SERVICES TO PROLOGIS OR A RELATED COMPANY AND NOT THROUGH THE
ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK UNITS OR
ACQUIRING STOCK HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER, THE VESTING SCHEDULE SET
FORTH HEREIN AND PARTICIPANT’S PARTICIPATION IN THE PLAN (a) DO NOT CONSTITUTE
AN EXPRESS OR IMPLIED PROMISE OF CONTINUED EMPLOYMENT WITH THE EMPLOYER FOR THE
VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, (b) WILL NOT BE INTERPRETED AS
FORMING AN EMPLOYMENT OR SERVICES CONTRACT WITH PROLOGIS, THE EMPLOYER OR ANY
RELATED COMPANY, AND (c) WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT
OR THE RIGHT OF PROLOGIS, THE EMPLOYER OR ANY RELATED COMPANY, AS APPLICABLE, TO
TERMINATE PARTICIPANT’S EMPLOYMENT OR SERVICE RELATIONSHIP (IF ANY) WITH THE
EMPLOYER AT ANY TIME, WITH OR WITHOUT CAUSE.

10. Address for Notices. Any notice to be given to Prologis or a Related Company
or the Employer under the terms of this Award Agreement will be addressed to the
Committee, in care of Prologis, at its principal operational offices at 4545
Airport Way, Denver, CO 80239, U.S.A., Attention: General Counsel, or at such
other address as Prologis may hereafter designate in writing.

11. Change in Control. In the event that, prior to the Vesting Date and prior to
the date on which the Award has otherwise expired and (a) while Participant is
an employee and is providing services to Prologis or a Related Company,
Participant’s employment is terminated by Prologis or the successor to Prologis
or a Related Company which is Participant’s employer for reasons other than
Cause, in any such case within twenty-four (24) months following a Change in
Control or (b) the Plan is terminated by Prologis or its successor following a
Change in Control without provision for the continuation of the Award to the
extent then outstanding, then the Restricted Stock Units and Dividend Equivalent
Units, to the extent they have not otherwise expired or been cancelled or
forfeited, shall immediately vest and the date of the vesting shall be the
“Vesting Date.” Any Restricted Stock Units and Dividend Equivalent Units that
vest pursuant to this paragraph 11 shall be paid in accordance with the terms
and conditions of paragraph 3 above and the other terms and conditions of the
Plan.

For purposes of this paragraph 11, Participant’s employment shall be deemed to
be terminated by Prologis or the successor to Prologis (or a Related Company) if
Participant terminates employment after (i) a substantial adverse alteration in
the nature of Participant’s status or responsibilities from those in effect
immediately prior to the Change in Control, or (ii) a material reduction in
Participant’s annual base salary and target bonus, if any, as in effect
immediately prior to the Change in Control.

In any event, if, upon a Change in Control, awards in other shares or securities
are substituted for outstanding Awards pursuant to Section 4 of the Plan (or a
successor provision), and immediately following the Change in Control,
Participant becomes employed by the entity into which Prologis merged, or the
purchaser of substantially all of the assets of Prologis, or a successor to such
entity or purchaser, Participant shall not be treated as having terminated
employment for purposes of this paragraph 11 until such time as Participant
ceases to be an employee and/or ceases to provide services to the merged entity
or purchaser (or successor), as applicable.



Notwithstanding the foregoing, unless otherwise provided in the Plan or by
Prologis in its discretion, the Restricted Stock Units and the benefits
evidenced by this Award Agreement do not create any entitlement to have the
Restricted Stock Units or any such benefits transferred to, or assumed by,
another company nor be exchanged, cashed out or substituted for, in connection
with any corporate transaction affecting the Stock of Prologis.

12. Nature of Award. In accepting the Award of Restricted Stock Units,
Participant acknowledges, understands and agrees that:

(a) the Plan is established voluntarily by Prologis;



--------------------------------------------------------------------------------

(b) the Award of Restricted Stock Units is voluntary and occasional and does not
create any contractual or other right to receive future Awards, or benefits in
lieu of Awards, even if Awards have been granted in the past;

(c) all decisions with respect to future Awards of Restricted Stock Units, if
any, will be at the sole discretion of Prologis;

(d) Participant is voluntarily participating in the Plan;

(e) the Restricted Stock Units and the Stock subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;

(f) the Award of Restricted Stock Units and the Stock subject to the Restricted
Stock Units, and the income and value of same, are not part of normal or
expected compensation for purposes of calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments;

(g) the future value of the underlying Stock is unknown, indeterminable and
cannot be predicted with certainty;

(h) in addition to paragraphs (a) - (g), the following provisions will also
apply if Participant is employed or providing services outside the United
States:

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units and Dividend Equivalent Units resulting
from the termination of Participant’s employment or other service relationship
(for any reason whatsoever whether or not later found to be invalid or in breach
of employment laws in the jurisdiction where Participant is employed or the
terms of Participant’s employment agreement, if any), and in consideration of
the Award of the Restricted Stock Units to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
Prologis, the Employer and any Related Company, waives his or her ability, if
any, to bring any such claim, and releases Prologis, the Employer and all
Related Companies from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction then, by
participating in the Plan, Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;

(ii) the Restricted Stock Units and the Stock subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any purpose;
and

(iii) neither Prologis or the Employer (nor any Related Company) shall be liable
for any foreign exchange rate fluctuation between Participant’s local currency
and the United States Dollar that may affect the value of the Restricted Stock
Units, Dividend Equivalent Payments and/or Dividend Equivalent Units or of any
amounts due to Participant pursuant to the settlement of the Restricted Stock
Units, Dividend Equivalent Payments and/or Dividend Equivalent Units or the
subsequent sale of any Stock acquired upon settlement of the Restricted Stock
Units and Dividend Equivalent Units.

13. Choice of Language. Participant has received this Award Agreement and any
other related communications (including the Restricted Stock Unit Notice of
Grant) and consents to having received these documents solely in English. In the
event that any document distributed to Participant in connection with the Award
of Restricted Stock Units is translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

14. No Advice Regarding Award. Neither Prologis, the Employer nor any Related
Company is providing any tax, legal or financial advice, nor is Prologis, the
Employer or any Related Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Stock. Participant is hereby advised to consult with
Participant’s own personal tax, legal and financial advisors regarding
Participant’s participation in the Plan before taking any action related to the
Plan.

15. Data Privacy Consent. Participant hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
Participant’s personal data as described in this Award Agreement and any other
materials related to the Award of Restricted Stock Units (“Data”) by and among,
as applicable, the Employer, Prologis and its Related Companies for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan. Participant understands that Data may include certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Stock or directorships held in Prologis, details of all Restricted Stock
Units or any other entitlement to Stock awarded, canceled, exercised, vested,
unvested or outstanding in Participant’s favor.

Participant understands that Data will be transferred to E*TRADE Financial
Corporate Services and E*TRADE Securities LLC or such other stock plan service
provider as may be selected by Prologis (the “Designated Broker”), which is
assisting Prologis with the implementation, administration and management of the
Plan. Participant understands that the recipients of the Data may be located in
the United States or elsewhere, and that a recipient’s country of operation
(e.g., the United States) may have different data privacy laws and protections
from Participant’s country. Participant understands that if he or she resides
outside the United States, he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.



--------------------------------------------------------------------------------

Participant authorizes Prologis, the Designated Broker and any other possible
recipients which may assist Prologis (presently or in the future) with
implementing, administering and managing the Plan to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Participant’s participation in the
Plan. Participant understands that Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. If Participant resides outside the United States, Participant may, at any
time, view Data, request additional information about the storage and processing
of Data, require any necessary amendments to Data or refuse or withdraw the
consents herein, in any case without cost, by contacting in writing
Participant’s local human resources representative.

Participant acknowledges and agrees that this consent is being provided on a
purely voluntary basis and that if Participant does not consent, or if
Participant later seeks to revoke this consent, Participant’s employment status
or service and career with the Employer will not be adversely affected; the only
adverse consequence of refusing or withdrawing Participant’s consent is that
Prologis would not be able to grant Participant Restricted Stock Units or other
equity awards or administer or maintain such awards. Therefore, Participant
understands that refusing or withdrawing this consent may affect Participant’s
ability to participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of this consent, Participant
understands that Participant may contact his or her local human resources
representative.

Finally, upon request of the Company or the Employer, Participant agrees to sign
any data privacy consent form or other similar agreement that the Company, in
its sole discretion, has determined to be necessary to obtain from Participant
in order to administer Participant’s participation in the Plan in compliance
with the data privacy laws or regulations in Participant’s country. Participant
will not be permitted to participate in the Plan if he or she fails to provide
any such consent or agreement requested by the Company or the Employer.

16. Award is Not Transferable. Except to the limited extent provided in
paragraph 5, this Award and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process.

17. Binding Agreement. Subject to the limitation on the transferability of this
Award contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

18. Additional Conditions to Issuance of Stock; Restriction on Sale of
Securities. If at any time Prologis will determine, in its discretion, that the
listing, registration or qualification of the Stock upon any securities exchange
or under any local, state, federal or foreign securities or exchange control
law, or the consent or approval of any governmental regulatory authority, is
necessary or desirable as a condition to the issuance of Stock to Participant
(or his or her estate), such issuance will not occur unless and until such
listing, registration, qualification, consent or approval will have been
effected or obtained free of any conditions not acceptable to Prologis.
Participant understands that Prologis is under no obligation to register or
qualify the Stock with, or seek any approval or clearance from, any governmental
regulatory authority for the issuance or sale of the Stock. Further, Participant
agrees that Prologis shall have unilateral authority to amend the Plan and the
Award Agreement without Participant’s consent to the extent necessary to comply
with securities or other laws applicable to issuance of Stock. Finally,
Participant acknowledges that Participant’s subsequent sale of the Stock issued
pursuant to this Award Agreement may be subject to any market blackout period
that may be imposed by Prologis and must comply with Prologis’ insider trading
policies, and any other applicable securities laws.

19. Committee Authority. The Committee will have the power to interpret the Plan
and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Restricted Stock Units and/or Dividend
Equivalent Units have vested). All actions taken and all interpretations and
determinations made by the Committee in good faith will be final and binding
upon Participant, Prologis and all other interested persons.

20. Electronic Delivery and Acceptance. Prologis may, in its sole discretion,
decide to deliver any documents related to the Restricted Stock Units by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by Prologis, the Designated Broker
or another third party designated by Prologis.

21. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

22. Agreement Severable. In the event that any provision in this Award Agreement
will be held invalid or unenforceable, whether in whole or in part, such
provision (or portion thereof) will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Award Agreement.

23. Modifications to the Award Agreement.

(a) If Participant is an employee, except as expressly set forth in
Participant’s employment agreement (if any) or any other individual agreements
between Prologis and Participant (if any), this Award Agreement (including the
Recoupment Policy referenced in paragraph 3(e)) constitutes the entire
understanding of the parties on the subjects covered. To the extent that any
such agreement between Prologis and an employee-Participant contains more
favorable terms with respect to the Restricted Stock Units than the terms
contained herein, the terms of such other agreement shall control to the extent
that such terms do not conflict with the Plan.



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary in the Plan or this Award
Agreement, Prologis may amend this Award Agreement as necessary to comply with
Section 409A or to otherwise avoid imposition of any additional tax or income
recognition under Section 409A in connection to this award of Restricted Stock
Units.

(c) Notwithstanding anything to the contrary in the Plan or this Award
Agreement, Prologis reserves the right to impose other requirements on
Participant’s participation in the Plan, on the Award of Restricted Stock Units
and on any Stock acquired under the Plan, to the extent that Prologis determines
it is necessary or advisable for legal or administrative reasons, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

24. Amendment, Suspension or Termination of the Plan. Participant understands
that the Plan is discretionary in nature and may be modified, amended, suspended
or terminated by Prologis at any time, to the extent permitted by the Plan.

25. Country Appendix. Notwithstanding any provisions in this Award Agreement,
this Award of Restricted Stock Units shall be subject to any special terms and
conditions set forth in the Country Appendix to this Award Agreement for
Participant’s country. Moreover, if Participant relocates to one of the
countries included in the Country Appendix, the special terms and conditions for
such country, if any, will apply to Participant to the extent that Prologis
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Country Appendix constitutes
part of this Award Agreement.

26. Governing Law & Venue. This Award Agreement will be governed by the laws of
the State of Maryland, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award
Agreement, the parties hereby submit to and consent to the jurisdiction of the
State of Colorado, U.S.A., agree that such litigation shall be conducted in the
courts of the county of Denver, Colorado, U.S.A., or the federal courts for the
United States for the District of Colorado, where this grant is made and/or to
be performed.

27. Insider Trading. By participating in the Plan, Participant agrees to comply
with Prologis’ policy on insider trading (to the extent that it is applicable to
Participant), a copy of which can be obtained through the Prologis Intranet
(http://thehub/regions/na/legal/Pages/default.aspx). Further, Participant
acknowledges that Participant’s country of residence may also have laws or
regulations governing insider trading and/or market abuse and that such laws or
regulations may impose additional restrictions on Participant’s ability to
participate in the Plan (e.g., acquiring or selling shares of Stock) and that
Participant is solely responsible for complying with such laws or regulations.
In the event that Participant is in possession of information about Prologis or
any Related Company which has not been made publicly available and which
Participant knows (or should know) may impact the price of the Stock if such
information was made available to the public, Participant is advised to consult
with his or her legal advisor prior to acquiring or selling any shares of Stock.

28. Waiver. Participant acknowledges that a waiver by Prologis of a breach of
any provision of this Award Agreement shall not operate or be construed as a
waiver of any other provision of this Award Agreement, or of any subsequent
breach by Participant or any other Participant.



--------------------------------------------------------------------------------

Prologis, Inc.

2012 Long-Term Incentive Plan

Country Appendix

Restricted Stock Unit Agreement

The additional terms and conditions set forth in this Country Appendix are
specifically incorporated into the Award Agreement. These terms and conditions
govern the Restricted Stock Units granted to Participant under the Prologis,
Inc. 2012 Long-Term Incentive Plan (the “Plan”) if Participant works and/or
resides in one of the countries listed below.

If Participant is citizen or resident of a country other than the one in which
he or she is currently working (or is considered as such for local law
purposes), or if Participant relocates to another country after receiving the
Award of Restricted Stock Units, Prologis will, in its discretion, determine the
extent to which the terms and conditions herein will be applicable to
Participant.

Certain capitalized terms used but not defined in this Country Appendix have the
meanings set forth in the Plan and/or the Award Agreement.

BRAZIL

Compliance with Law

By accepting the Restricted Stock Units, Participant agrees to comply with
applicable Brazilian laws and to pay any and all applicable taxes associated
with the vesting of the Restricted Stock Units and the sale of any Stock
acquired under the Plan.

CANADA

Form of Settlement of Award

Notwithstanding subsection 4.1(e) of the Plan, the Restricted Stock Units shall
be settled in shares of Stock only.

CHINA

The following provisions govern Participant’s participation in the Plan if
Participant is a national of the People’s Republic of China (“PRC”) resident in
mainland China:

Form of Dividend Equivalent Payments

Notwithstanding paragraph 4 of the Award Agreement, Dividend Equivalent Payments
shall accrue on the dividend payment date with respect to Stock and be paid to
Participant in the form of additional shares of Stock on each Vesting Date of
the Restricted Stock Units that entitled Participant to such Dividend Equivalent
Payment. For the avoidance of doubt, Dividend Equivalent Payments will be made
with respect to the additional shares of Stock described in the preceding
sentence. No cash Dividend Equivalent Payments will be made to Participant.

Mandatory Sale Restriction

Due to exchange control restrictions in the PRC, Participant understands and
agrees that Prologis reserves the right to require the automatic sale of any
shares of Stock issuable to Participant upon vesting of the Restricted Stock
Units and Dividend Equivalent Units. Participant understands and agrees that any
automatic sale of the shares of Stock will occur as soon as is practical
following settlement of the Restricted Stock Units.

If Prologis does not exercise its right to require the automatic sale of Stock
issuable upon settlement of the Restricted Stock Units and Dividend Equivalent
Units, as described above, Participant understands and agrees that any Stock
acquired by Participant under the Plan must be sold no later than six (6) months
after Participant’s Termination Date, or within any other such time frame as may
be permitted by Prologis or required by the PRC State Administration of Foreign
Exchange. Participant understands that any shares of Stock acquired by
Participant under the Plan that have not been sold by within six (6) months of
Participant’s termination date will be automatically sold by Prologis’
designated broker at the direction of Prologis.

 

- Appendix 1 -



--------------------------------------------------------------------------------

In this regard, Participant hereby expressly authorizes (i) Prologis to instruct
the Designated Broker to assist with a mandatory sale of such Stock (on
Participant’s behalf pursuant to this authorization), and (ii) the Designated
Broker to complete the sale of such Stock at the direction of Prologis.
Participant acknowledges and agrees that the Designated Broker is under no
obligation to arrange for the sale of the shares of Stock at any particular
price. Participant understands and agrees that, upon any such sale of the Stock,
the sales proceeds (less any applicable Tax-Related Items and/or broker’s fees
or commissions) will be remitted to Participant in accordance with any
applicable exchange control laws or regulations including, but not limited to,
the restrictions set forth in this Country Appendix for China below under
“Exchange Control Restrictions.”

Exchange Control Restrictions

By accepting the Restricted Stock Units, Participant understands and agrees
that, due to PRC exchange control restrictions, Participant is not permitted to
transfer any Stock acquired under the Plan out of Participant’s account
established with the Designated Broker, and that Participant will be required to
repatriate all proceeds from the sale of Stock due to Participant under the Plan
to the PRC, including any proceeds from the sale of Stock acquired under the
Plan.

Further, Participant understands that such repatriation will need to be effected
through a special exchange control account established by Prologis, the
Employer, or a Related Company in the PRC, and Participant hereby consents and
agrees that the proceeds may be transferred to such special account prior to
being delivered to Participant. The proceeds may be paid to Participant in U.S.
dollars or in local currency, at Prologis’ discretion. If the proceeds are paid
in U.S. dollars, Participant understands that he or she will be required to set
up a U.S. dollar bank account in the PRC so that the proceeds may be deposited
into this account. If the proceeds are paid in local currency, Participant
acknowledges that neither Prologis nor any Related Company is under an
obligation to secure any particular currency conversion rate and that Prologis
(or a Related Company) may face delays in converting the proceeds to local
currency due to exchange control requirements in the PRC. Participant agrees to
bear any currency fluctuation risk between the time the shares of Stock are sold
and the time the proceeds are converted into local currency and distributed to
Participant. Participant further agrees to comply with any other requirements
that may be imposed by Prologis in the future to facilitate compliance with PRC
exchange control requirements.

CZECH REPUBLIC

Form of Dividend Equivalent Payments

Notwithstanding paragraph 4 of the Award Agreement, Dividend Equivalent Payments
shall accrue on each dividend payment date with respect to Stock and be paid to
Participant in the form of additional shares of Stock on the Vesting Date of the
Restricted Stock Units that entitled Participant to such Dividend Equivalent
Payment. For the avoidance of doubt, Dividend Equivalent Payments will be made
with respect to the additional shares of Stock described in the preceding
sentence. No cash Dividend Equivalent Payments will be made to Participant.

FRANCE

Not Tax Qualified Awards

The Restricted Stock Units do not qualify for, and are not intended to qualify
for, the specific tax and social security treatment applicable to
French-qualified Restricted Stock Units under Section L. 225-197-1 to L.
225-197-6 of the French Commercial Code, as amended.

Consent to Receive Information in English

By accepting the Restricted Stock Units, Participant confirms having read and
understood the Plan and the Award Agreement, which were provided in the English
language. Participant accepts the terms of those documents accordingly.

En acceptant cette attribution gratuite d’actions, le Participant confirme avoir
lu et compris le Plan et ce Contrat, incluant tous leurs termes et conditions,
qui lui ont été transmis en langue anglaise. Le Participant accepte les
dispositions de ces documents en connaissance de cause.

 

- Appendix 2 -



--------------------------------------------------------------------------------

GERMANY

Form of Dividend Equivalent Payments

Notwithstanding paragraph 4 of the Award Agreement, Dividend Equivalent Payments
shall accrue on each dividend payment date with respect to Stock and be paid to
Participant in the form of additional shares of Stock on the Vesting Date of the
Restricted Stock Units that entitled Participant to such Dividend Equivalent
Payment. For the avoidance of doubt, Dividend Equivalent Payments will be made
with respect to the additional shares of Stock described in the preceding
sentence. No cash Dividend Equivalent Payments will be made to Participant.

HUNGARY

There are no country-specific provisions.

ITALY

Form of Dividend Equivalent Payments

Notwithstanding paragraph 4 of the Award Agreement, Dividend Equivalent Payments
shall accrue on each dividend payment date with respect to Stock and be paid to
Participant in the form of additional shares of Stock on the Vesting Date of the
Restricted Stock Units that entitled Participant to such Dividend Equivalent
Payment. For the avoidance of doubt, Dividend Equivalent Payments will be made
with respect to the additional shares of Stock described in the preceding
sentence. No cash Dividend Equivalent Payments will be made to Participant.

Data Privacy Consent

This provision replaces paragraph 15 of the Award Agreement (“Data Privacy
Consent”):

Participant understands that the Employer, Prologis and any Related Company may
hold certain personal information about Participant, including, but not limited
to, Participant’s name, home address and telephone number, date of birth, social
insurance or other identification number, salary, nationality, job title, any
Stock or directorships held in Prologis or any Related Company, details of all
Restricted Stock Units, or any other entitlement to Stock awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor (“Data”) and
will process such Data in compliance with applicable laws and regulations for
the exclusive purpose of implementing, managing and administering Participant’s
participation in the Plan.

Participant understands that providing Prologis with Data is mandatory for
compliance with local law and necessary for the performance of the Plan and that
Participant’s refusal to provide such Data would make it impossible for Prologis
to perform its contractual obligations under the Plan. Participant acknowledges
and agrees that this consent is being provided on a purely voluntary basis and
that if Participant does not consent, or if Participant later seeks to revoke
this consent, Participant’s employment status or service and career with the
Employer will not be adversely affected; the only adverse consequence of
refusing or withdrawing Participant’s consent is that Prologis would not be able
to grant Participant Restricted Stock units or other equity awards or administer
or maintain such awards. Therefore, Participant understands that refusing or
withdrawing this consent may affect Participant’s ability to participate in the
Plan.

Participant understands that the Controller of personal data processing is
Prologis, Inc., with its principal operational offices at 4545 Airport Way,
Denver, Colorado 80239, U.S.A., and, pursuant to Legislative Decree no.
196/2003, its Representative in Italy for privacy purposes is ProLogis Italy
Management S.r.l., with its registered offices at Via Milano 150, Cologno
Monzese MI, Italy.

Participant understands that Participant’s Data will not be publicized, but it
may be transferred to banks, other financial institutions or brokers involved in
the management and administration of the Plan. Participant further understands
that Prologis and its Related Companies will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
Participant’s participation in the Plan, and that Prologis and/or its Related
Companies may each further transfer Data to third parties assisting Prologis in
the implementation, administration and management of the Plan, including any
requisite transfer to a broker or another third party with whom Participant may
elect to deposit any Stock acquired under the Plan. Such recipients may receive,
possess, use, retain and transfer the Data in electronic or other form, for the
purposes of implementing, administering and managing Participant’s participation
in the Plan. Participant understands that these recipients may be located in the
European Economic Area, or elsewhere, such as the U.S. Should Prologis exercise
its discretion in suspending all necessary legal obligations connected with the
management and administration of the Plan, it will delete Participant’s Data as
soon as it has accomplished all the necessary legal obligations connected with
the management and administration of the Plan.

 

- Appendix 3 -



--------------------------------------------------------------------------------

Participant understands that Data processing related to the purposes specified
above shall take place under automated or non-automated conditions, anonymously
when possible, that comply with the purposes for which Data are collected and
with confidentiality and security provisions as set forth by applicable laws and
regulations, with specific reference to Legislative Decree no. 196/2003. The
processing activity, including communication, the transfer of Participant’s Data
abroad, including outside of the European Economic Area, as herein specified and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the
Plan. Participant understands that, pursuant to Section 7 of the Legislative
Decree no. 196/2003, Participant has the right to, including but not limited to,
access, delete, update, ask for rectification of Participant’s Data and cease,
for legitimate reason, the Data processing. Furthermore, Participant is aware
that Participant’s Data will not be used for direct marketing purposes. In
addition, Participant understands that the Data provided may be reviewed by
Participant at any time and that any questions or complaints with respect to the
matters described herein may be addressed by contacting Participant’s local
human resources representative.

Terms of Grant

By accepting the Restricted Stock Units, Participant acknowledges and agrees
that he or she has received a copy of the Plan and the Award Agreement,
including this Country Appendix, has reviewed these documents in their entirety
and fully understands the contents thereof, and accepts the terms and conditions
contained in these documents. Specifically, Participant expressly approves the
following portions of the Award Agreement: (i) paragraph 2 (“Prologis’
Obligation to Pay); (ii) paragraph 3 (“Vesting Schedule and Issuance of Stock);
(iii) paragraph 6 (“Withholding of Taxes”); (iv) paragraph 12 (“Nature of
Award”); (v) paragraph 13 (“Choice of Language”); (vi) paragraph 23
(“Modifications to the Award Agreement”); (vii) paragraph 26 (“Governing Law and
Venue”); and (viii) the Data Privacy Consent set forth above in this Country
Appendix for Italy.

JAPAN

There are no country-specific provisions.

LUXEMBOURG

There are no country-specific provisions.

MEXICO

Plan Document Acknowledgement

By accepting the Restricted Stock Units, Participant acknowledges that he or she
has received a copy of the Plan, the Restricted Stock Unit Notice of Grant, and
the Award Agreement, including this Country Appendix, which Participant has
reviewed. Participant acknowledges further that he or she accepts all the
provisions of the Plan, the Restricted Stock Unit Notice of Grant, and the Award
Agreement, including this Country Appendix. Participant also acknowledges that
he or she has read and specifically and expressly approves the terms and
conditions set forth in paragraph 12 of the Award Agreement (“Nature of Award”),
which clearly provides as follows:

(1) Participant’s participation in the Plan does not constitute an acquired
right;

(2) The Plan and Participant’s participation in it are offered by Prologis on a
wholly discretionary basis;

(3) Participant’s participation in the Plan is voluntary; and

(4) Prologis, its Related Companies and Participant’s Employer are not
responsible for any decrease in the value of any Stock acquired at vesting of
the Restricted Stock Units.

Labor Law Policy and Acknowledgment

This provision supplements paragraph 12 of the Award Agreement (“Nature of
Award”):

In accepting the Award of Restricted Stock Units, Participant expressly
recognizes that Prologis with its principal operating offices at 4545 Airport
Way, Denver, Colorado 80239, U.S.A., is solely responsible for the
administration of the Plan and that Participant’s participation in

 

- Appendix 4 -



--------------------------------------------------------------------------------

the Plan and acquisition of Stock do not constitute an employment relationship
between Participant and Prologis since Participant is participating in the Plan
on a wholly commercial basis and his or her sole Employer is Servicios
Corporativos GC, S.A. de C.V. Based on the foregoing, Participant expressly
recognizes that the Plan and the benefits that he or she may derive from
participating in the Plan do not establish any rights between Participant and
the Employer and do not form part of the employment conditions and/or benefits
provided by the Employer and any modification of the Plan or its termination
shall not constitute a change or impairment of the terms and conditions of
Participant’s employment.

Participant further understands that his or her participation in the Plan is as
a result of a unilateral and discretionary decision of Prologis; therefore,
Prologis reserves the absolute right to amend and/or discontinue Participant’s
participation at any time without any liability to Participant.

Finally, Participant hereby declares that he or she does not reserve to him- or
herself any action or right to bring any claim against Prologis for any
compensation or damages regarding any provision of the Plan or the benefits
derived under the Plan, and Participant therefore grants a full and broad
release to Prologis, and its affiliates, branches, representation offices,
shareholders, trustees, directors, officers, employees, agents, or legal
representatives with respect to any such claim that may arise.

Spanish Translation

Reconocimiento del Documento del Plan

Al aceptar las Unidades de Acciones Restringidas, el Participante reconoce que
ha recibido una copia del Plan, la Notificación del Otorgamiento y el Convenio,
incluyendo este Apéndice por país, mismos que el Participante ha revisado. El
Participante reconoce, además, que acepta todas las disposiciones del Plan, la
Notificación del Otorgamiento y el Convenio, incluyendo este Apéndice por país.
El Participante también reconoce que ha leído y que específicamente aprueba de
forma expresa los términos y condiciones establecidos en la Sección 11 del
Convenio: “Naturaleza de la Subvención”, que claramente dispone lo siguiente:

(1) La participación del Participante en el Plan no constituye un derecho
adquirido;

(2) El Plan y la participación del Participante en el Plan se ofrecen por
Prologis de manera totalmente discrecional;

(3) La participación del Participante en el Plan es voluntaria; y

(4) Prologis, sus Compañías Relacionadas y el Patrón del Participante no son
responsables de ninguna disminución en el valor de las Acciones adquiridas al
momento de tener el derecho respecto a las Unidades de Acciones Restringidas.

Política Laboral y Reconocimiento

Esta disposición suplementa la Sección 13 del Convenio (“naturaleza del
Otorgamiento):

Al aceptar esta Recompensa, el Participante expresamente reconoce que Prologis,
con domicilio de operaciones ubicado en 4545 Airport Way, Denver, Colorado
80239, EE.UU., es únicamente responsable por la administración del Plan y que la
participación del Participante en el Plan y la adquisición de Acciones no
constituyen una relación de trabajo entre el Participante y Prologis, ya que el
Participante participa en el Plan de una manera totalmente comercial y su único
Patrón es Servicios Corporativos GC, S.A. de C.V. Derivado de lo anterior, el
Participante expresamente reconoce que el Plan y los beneficios que le pudieran
derivar de la participación en el Plan no establecen derecho alguno entre el
Participante y el Patrón del Participante y no forman parte de las condiciones
de trabajo y/o las prestaciones otorgadas por el Patrón y que cualquier
modificación al Plan o su terminación no constituye un cambio o menoscabo de los
términos y condiciones de la relación de trabajo del Participante.

Asimismo, el Participante reconoce que su participación en el Plan es resultado
de una decisión unilateral y discrecional de Prologis; por lo tanto, Prologis se
reserva el derecho absoluto de modificar y/o discontinuar la participación del
Participante en cualquier momento y sin responsabilidad alguna frente el
Participante.

Finalmente, el Participante por este medio declara que no se reserva derecho o
acción alguna en contra de la Compañía por cualquier compensación o daños y
perjuicios en relación con cualquier disposición del Plan o de los beneficios
derivados del Plan y, por lo tanto, el Participante otorga el más amplio
finiquito que en derecho proceda a Prologis, y sus afiliadas, sucursales,
oficinas de representación, accionistas, fiduciarios, directores, funcionarios,
empleados, agentes o representantes legales en relación con cualquier demanda o
reclamación que pudiera surgir.

NETHERLANDS

 

- Appendix 5 -



--------------------------------------------------------------------------------

 

LOGO [g783141g42s68.jpg]

POLAND

There are no country-specific provisions.

SINGAPORE

Securities Law Information

The grant of the Restricted Stock Units is being made pursuant to the
“Qualifying Person” exemption” under section 273(1)(f) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”) under which it is exempt from the
prospectus and registration requirements and is not made with a view to the
underlying shares of Stock being subsequently offered for sale to any other
party. The Plan has not been lodged or registered as a prospectus with the
Monetary Authority of Singapore. Participant should note that the Restricted
Stock Units are subject to section 257 of the SFA and that Participant will not
be able to make any subsequent sale of any shares of Stock in Singapore, or any
offer of such subsequent sale of shares of Stock in Singapore, unless such sale
or offer is made pursuant to the exemptions under Part XIII Division
(1) Subdivision (4) (other than section 280) of the SFA.

Director Notification Requirement

Participant understands and agrees that if he or she is a director of a Related
Company in Singapore, the Singapore Companies Act requires Participant to notify
such Related Company in Singapore in writing of any interest (e.g., Restricted
Stock Units, Stock, etc.) that Participant holds in Prologis (or any Related
Company) within two business days of (i) acquiring or disposing of such
interest, (ii) any change in a previously-disclosed interest (e.g., upon vesting
of the Restricted Stock units), or (iii) becoming a director, if Participant
holds such an interest at that time.

SLOVAK REPUBLIC

There are no country-specific provisions.

SPAIN

Labor Law Acknowledgement

This provision supplements paragraph 12 of the Award Agreement (“Nature of
Award”):

In accepting the Award of Restricted Stock Units, Participant consents to
participation in the Plan and has received a copy of the Plan. Participant
understands that Prologis has unilaterally, gratuitously and in its sole
discretion decided to make an Award of Restricted Stock Units under the Plan to
individuals who may be employees of Prologis or its Related Companies throughout
the world. This decision is a limited decision that is entered into upon the
express assumption and condition that any Award will not economically or
otherwise bind Prologis or any of its Related Companies on an ongoing basis
except as provided in the Award Agreement and Plan. Consequently, Participant
understands that the Award of Restricted Stock Units is made on the assumption
and condition that the Restricted Stock Units, any Dividend Equivalent Payments
and any Stock issuable upon vesting of the Restricted Stock Units (i) shall not
become a part of any employment contract (either with Prologis or any of its
Related Companies), (ii) shall not be considered a mandatory benefit, right or
entitlement for any purpose, and (iii) shall not be considered salary, wages or
compensation for any purpose (including calculating severance compensation).
Participant understands that the

 

- Appendix 6 -



--------------------------------------------------------------------------------

Award of Restricted Stock Units would not be made to Participant but for the
assumptions and conditions referred to above; thus, Participant acknowledges and
freely accepts that should any or all of the assumptions be mistaken or should
any of the conditions not be met for any reason, then any Award made to
Participant under the Plan shall be null and void.

Further, the vesting of the Restricted Stock Units and/or Dividend Equivalent
Units is expressly conditioned on Participant’s continued and active rendering
of service to Prologis or a Related Company, such that if Participant’s service
terminates for any reason (other than death, Disability or Retirement), the
Restricted Stock Units and Dividend Equivalent Units may cease vesting
immediately, in whole or in part, effective on Participant’s Termination Date
(unless otherwise specifically provided in the Plan or the Award Agreement).
This will be the case, for example, even if (1) Participant is considered to be
unfairly dismissed without good cause; (2) Participant is dismissed for
disciplinary or objective reasons or due to a collective dismissal;
(3) Participant terminates employment or service due to a change of work
location, duties or any other employment or contractual condition;
(4) Participant terminates employment or service due to a unilateral breach of
contract by Prologis or a Related Company; or (5) Participant’s service
terminates for any other reason whatsoever. Consequently, upon termination of
Participant’s employment or service for any of the above reasons, Participant
may automatically lose any rights to Restricted Stock Units and Dividend
Equivalent Units that were not vested on Participant’s Termination Date, as
described in the Plan and the Award Agreement.

Participant acknowledges that he or she has read and specifically accepts the
conditions referred to in paragraph 2 and paragraph 3 of the Award Agreement.

Securities Law Notice

The Restricted Stock Units do not qualify as “securities” under Spanish law. No
“offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the Award
of the Restricted Stock Units. Further, none of the materials distributed to
Participant in connection with the Award of Restricted Stock Units, including
the Plan document and the Award Agreement (i) have been, or will be, registered
with the Comisión Nacional del Mercado de Valores, and (ii) do not constitute a
public offering prospectus.

SWEDEN

There are no country-specific provisions.

UNITED KINGDOM

Tax Acknowledgment

This provision supplements paragraph 6 of the Award Agreement (“Withholding of
Taxes”):

If payment or withholding of income tax due by Participant in connection with
the Restricted Stock Units is not made within 90 days of the event giving rise
to the income tax or such other period specified in Section 222(1)(c) of the
U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due Date”), Participant
agrees that the amount of any uncollected income tax shall (assuming Participant
is not a director or executive officer of Prologis (within the meaning of
Section 13(k) of the Exchange Act)), constitute a loan owed by Participant to
the Employer, effective on the Due Date. Participant agrees that the loan
(i) will bear interest at the then-current Official Rate of Her Majesty’s
Revenue & Customs (“HMRC”), (ii) will be immediately due and repayable, and
(iii) may be recovered by Prologis and/or the Employer any time by any of the
means referred to in paragraph 6 of the Award Agreement.

If Participant is a director or executive officer of Prologis (as described
above) and such income tax is not collected from or paid by Participant by the
Due Date, the amount of such uncollected income tax may constitute an additional
benefit to Participant on which additional income tax and National Insurance
contributions (“NICs”) may be payable. Participant will be responsible for
reporting any income tax and NICs due on this additional benefit directly to
HMRC under the self-assessment regime.

In addition, Participant agrees that the Company and/or the Employer may
calculate the income tax to be withheld and accounted for by reference to the
maximum applicable rates, without prejudice to any right Participant may have to
recover any overpayment from HMRC.

 

- Appendix 7 -



--------------------------------------------------------------------------------

UNITED STATES

There are no country-specific provisions.

 

- Appendix 8 -